Exhibit 10.2

ev3 LLC AMENDED AND RESTATED 2003 INCENTIVE PLAN
(as amended through June 12, 2006)


SECTION 1.                                          PURPOSE.

The Plan is intended as an incentive to improve the performance, encourage the
continued employment and increase the proprietary interest of certain members,
employees, and advisors of the Company. The Plan is designed to grant such
members, employees, and advisors the opportunity to share in the Company’s
long-term success through ownership of Units and to afford them the opportunity
for additional compensation related to the value of the Units. It is not
intended that options granted under this Plan to qualify as “incentive stock
options” under Section 422 of the Code.


SECTION 2.                                          DEFINITIONS.


(A)                                  “AWARD” MEANS ANY RIGHT GRANTED UNDER THE
PLAN, INCLUDING ANY OPTION, RESTRICTED UNIT, OR OTHER UNIT-BASED AWARD.


(B)                                 “BOARD” MEANS THE “BOARD,” AS SUCH TERM IS
DEFINED IN THE LLC AGREEMENT.


(C)                                  “CHANGE IN CONTROL” MEANS:


(I)                                     THE ACQUISITION BY ANY INDIVIDUAL,
ENTITY OR GROUP (OTHER THAN THE COMPANY, WARBURG OR ANY EMPLOYEE BENEFIT PLAN OF
THE COMPANY,) OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) OF SECURITIES
REPRESENTING MORE THAN 50% OF THE VOTING SECURITIES OF THE COMPANY ENTITLED TO
VOTE GENERALLY IN THE ELECTION OF DIRECTORS, DETERMINED ON A FULLY DILUTED BASIS
(“COMPANY VOTING SECURITIES”); PROVIDED, HOWEVER, THAT SUCH ACQUISITION SHALL
NOT CONSTITUTE A CHANGE IN CONTROL HEREUNDER IF A MAJORITY OF THE HOLDERS OF THE
COMPANY VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH ACQUISITION RETAIN DIRECTLY
OR THROUGH OWNERSHIP OF ONE OR MORE HOLDING COMPANIES, IMMEDIATELY FOLLOWING
SUCH ACQUISITION, A MAJORITY OF THE VOTING SECURITIES ENTITLED TO VOTE GENERALLY
IN THE ELECTION OF DIRECTORS OF THE SUCCESSOR ENTITY;


(II)                                  THE DATE UPON WHICH INDIVIDUALS WHO AS OF
THE DATE HEREOF CONSTITUTE A MAJORITY OF THE BOARD (THE “INCUMBENT BOARD”) CEASE
TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD, PROVIDED, THAT ANY INDIVIDUAL
BECOMING A DIRECTOR SUBSEQUENT TO THE DATE HEREOF WHOSE ELECTION, OR NOMINATION
FOR ELECTION BY THE COMPANY’S STOCKHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST A
MAJORITY OF THE DIRECTORS THEN COMPRISING THE INCUMBENT BOARD SHALL BE
CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE A MEMBER OF THE INCUMBENT BOARD;


(III)                               CONSUMMATION OF A REORGANIZATION, MERGER OR
CONSOLIDATION OR SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY (A “BUSINESS COMBINATION”), IN EACH CASE, UNLESS,
FOLLOWING SUCH BUSINESS COMBINATION, THE INDIVIDUALS OR ENTITIES WHO WERE THE
BENEFICIAL OWNERS, RESPECTIVELY, OF THE COMPANY VOTING SECURITIES IMMEDIATELY
PRIOR TO SUCH BUSINESS COMBINATION BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY,
MORE


--------------------------------------------------------------------------------





THAN 50% OF, RESPECTIVELY, THE THEN OUTSTANDING VOTING SECURITIES ENTITLED TO
VOTE GENERALLY IN THE ELECTION OF DIRECTORS, AS THE CASE MAY BE, OF THE
CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION (INCLUDING, WITHOUT
LIMITATION, A CORPORATION WHICH AS A RESULT OF SUCH TRANSACTION OWNS THE COMPANY
OR ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH
ONE OR MORE SUBSIDIARIES); OR


(IV)                              APPROVAL BY THE COMPANY’S STOCKHOLDERS OF A
COMPLETE DISSOLUTION OR LIQUIDATION OF THE COMPANY.


(D)                                 “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.


(E)                                  “COMMITTEE” MEANS THE BOARD OR SUCH OTHER
COMMITTEE OF AT LEAST TWO PERSONS AS THE BOARD MAY APPOINT TO ADMINISTER THE
PLAN.


(F)                                    “COMPANY” MEANS EV3 LLC, A DELAWARE
LIMITED LIABILITY COMPANY.


(G)                                 “ELIGIBLE PERSONS” MEANS ANY MEMBER,
EMPLOYEE, OR ADVISOR OF THE COMPANY OR ITS SUBSIDIARIES.


(H)                                 “FAIR MARKET VALUE” MEANS THE FAIR MARKET
VALUE PER SHARE OF UNIT, ON A FULLY DILUTED BASIS, DETERMINED BY THE BOARD IN
GOOD FAITH.


(I)                                     “IPO” MEANS AN INITIAL PUBLIC OFFERING
OF THE EQUITY OF THE COMPANY REGISTERED UNDER THE SECURITIES ACT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT.


(J)                                     “IPO DATE” MEANS THE EFFECTIVE DATE OF
THE IPO.


(K)                                  “LLC AGREEMENT” MEANS THE OPERATING
AGREEMENT OF THE COMPANY, DATED AS OF AUGUST 29, 2003, AS THE SAME MAY BE
AMENDED FROM TIME TO TIME.


(L)                                     “OPTION” MEANS AN OPTION TO PURCHASE
UNITS GRANTED PURSUANT TO THE PLAN.


(M)                               “OPTION AGREEMENT” MEANS A WRITTEN AGREEMENT
BETWEEN THE COMPANY AND A PARTICIPANT EVIDENCING THE TERMS AND CONDITIONS OF AN
INDIVIDUAL OPTION GRANT.


(N)                                 “PARTICIPANT” MEANS A PERSON TO WHOM AN
AWARD IS GRANTED PURSUANT TO THE PLAN OR, IF APPLICABLE, SUCH OTHER PERSON WHO
HOLDS AN OUTSTANDING AWARD.


(O)                                 “PLAN” MEANS THE EV3 LLC 2003 INCENTIVE
PLAN.


(P)                                 “RESTRICTED UNITS” MEANS UNITS ISSUED OR
TRANSFERRED TO A PARTICIPANT SUBJECT TO FORFEITURE AND THE OTHER RESTRICTIONS
SET FORTH IN SECTION 7 HEREOF.


(Q)                                 “RESTRICTED UNIT AGREEMENT” MEANS A WRITTEN
AGREEMENT BETWEEN THE COMPANY AND A PARTICIPANT EVIDENCING THE TERMS AND
CONDITIONS OF AN INDIVIDUAL RESTRICTED UNIT GRANT.


(R)                                    “SECURITIES ACT” MEANS THE SECURITIES ACT
OF 1933, AS AMENDED.

2


--------------------------------------------------------------------------------





(S)                                  “UNIT” MEANS A “COMMON MEMBERSHIP UNIT,” AS
SUCH TERM IS DEFINED IN THE LLC AGREEMENT.


(T)                                    “WARBURG” MEANS WARBURG, PINCUS EQUITY
PARTNERS, L.P. AND ITS AFFILIATES.


SECTION 3.                                          ADMINISTRATION.


(A)                                  GENERAL. THE PLAN SHALL BE ADMINISTERED BY
THE COMMITTEE.


(B)                                 POWERS OF THE COMMITTEE. SUBJECT TO THE
PROVISIONS OF THE PLAN, THE COMMITTEE SHALL HAVE SOLE AUTHORITY, IN ITS ABSOLUTE
DISCRETION:


(I)                                     TO DETERMINE FROM TIME TO TIME WHICH OF
THE ELIGIBLE PERSONS SHALL BE GRANTED AWARDS, WHEN AND HOW EACH AWARD SHALL BE
GRANTED, WHAT TYPE OR COMBINATION OF TYPES OF AWARD SHALL BE GRANTED, THE
PROVISIONS OF EACH AWARD GRANTED (WHICH NEED NOT BE IDENTICAL), INCLUDING THE
TIME OR TIMES WHEN A PERSON SHALL BE PERMITTED TO RECEIVE UNITS PURSUANT TO AN
AWARD, AND THE NUMBER OF UNITS WITH RESPECT TO WHICH AN AWARD SHALL BE GRANTED
TO EACH SUCH PERSON;


(II)                                  TO CONSTRUE AND INTERPRET THE PLAN AND
AWARDS GRANTED UNDER IT, AND TO ESTABLISH, AMEND AND REVOKE RULES AND
REGULATIONS FOR ITS ADMINISTRATION;


(III)                               TO AMEND THE PLAN OR AN AWARD AS PROVIDED IN
SECTION 17; AND


(IV)                              TO EXERCISE SUCH POWERS AND TO PERFORM SUCH
ACTS AS THE COMMITTEE DEEMS NECESSARY OR EXPEDIENT TO PROMOTE THE BEST INTERESTS
OF THE COMPANY WHICH ARE NOT IN CONFLICT WITH THE PROVISIONS OF THE PLAN.


(C)                                  COMMITTEE DETERMINATIONS. ALL
DETERMINATIONS, INTERPRETATIONS AND CONSTRUCTIONS MADE BY THE COMMITTEE IN GOOD
FAITH SHALL NOT BE SUBJECT TO REVIEW BY ANY PERSON AND SHALL BE FINAL, BINDING
AND CONCLUSIVE ON ALL PERSONS.


SECTION 4.                                          UNITS SUBJECT TO THE PLAN.


(A)                                  UNIT RESERVE. SUBJECT TO SECTION 11 HEREOF
RELATING TO ADJUSTMENTS, THE TOTAL NUMBER OF UNITS WHICH MAY BE GRANTED PURSUANT
TO AWARDS HEREUNDER SHALL NOT EXCEED, IN THE AGGREGATE, 12,549,655.


(B)                                 SOURCE. THE UNITS TO BE GRANTED OR OPTIONED
UNDER THE PLAN SHALL BE AUTHORIZED BUT UNISSUED UNITS OR PREVIOUSLY ISSUED UNITS
REACQUIRED BY THE COMPANY ON THE OPEN MARKET OR BY PRIVATE PURCHASE.


(C)                                  REVERSION OF UNITS. IF ANY AWARD SHALL FOR
ANY REASON EXPIRE, BE FORFEITED OR OTHERWISE TERMINATE, IN WHOLE OR IN PART, THE
UNITS NOT ACQUIRED UNDER SUCH AWARD SHALL REVERT TO AND AGAIN BECOME AVAILABLE
FOR ISSUANCE UNDER THE PLAN.

3


--------------------------------------------------------------------------------





SECTION 5.                                          ELIGIBILITY.

Participation shall be limited to Eligible Persons who have received written
notification from the Committee, or from a person designated by the Committee,
that they have been selected to participate in the Plan.


SECTION 6.                                          OPTIONS.


(A)                                  GENERAL. THE COMMITTEE IS AUTHORIZED TO
GRANT, FROM TIME TO TIME, ONE OR MORE OPTIONS TO ANY ELIGIBLE PERSON. OPTIONS
GRANTED HEREUNDER SHALL BE IN SUCH FORM AND SHALL CONTAIN SUCH TERMS AND
CONDITIONS AS THE COMMITTEE SHALL DEEM APPROPRIATE.


(B)                                 OPTION AGREEMENT. THE PROVISIONS OF OPTIONS
SHALL BE SET FORTH IN AN OPTION AGREEMENT, WHICH AGREEMENTS NEED NOT BE
IDENTICAL, AND, EXCEPT AS OTHERWISE PROVIDED BY THE COMMITTEE IN THE OPTION
AGREEMENT, EACH OPTION SHALL INCLUDE (THROUGH INCORPORATION OF PROVISIONS HEREOF
BY REFERENCE IN THE OPTION OR OTHERWISE) THE SUBSTANCE OF EACH OF THE FOLLOWING
PROVISIONS:


(I)                                     TERM. NO OPTION GRANTED HEREUNDER SHALL
BE EXERCISABLE AFTER THE EXPIRATION OF TEN (10) YEARS FROM THE DATE IT WAS
GRANTED.


(II)                                  EXERCISE PRICE. THE EXERCISE PRICE PER
UNIT FOR EACH OPTION SHALL BE SET BY THE COMMITTEE AT THE TIME OF GRANT;
PROVIDED, HOWEVER, THAT THE EXERCISE PRICE PER UNIT SHALL IN NO EVENT BE LESS
THAN 85% OF THE FAIR MARKET VALUE OF A UNIT ON THE DATE OF GRANT.


(III)                               PAYMENT FOR UNITS. PAYMENT FOR UNITS
ACQUIRED PURSUANT TO OPTIONS GRANTED HEREUNDER SHALL BE MADE IN FULL, UPON
EXERCISE OF THE OPTIONS (I) IN IMMEDIATELY AVAILABLE FUNDS IN UNITED STATES
DOLLARS, BY CERTIFIED OR BANK CASHIER’S CHECK, (II) BY SURRENDER TO THE COMPANY
OF UNITS WHICH HAVE EITHER (A) HAVE BEEN HELD BY THE PARTICIPANT FOR AT LEAST
SIX-MONTHS, OR (B) WERE ACQUIRED FROM A PERSON OTHER THAN THE COMPANY, (III) BY
A COMBINATION OF (I) AND (II), OR (IV) BY ANY OTHER MEANS APPROVED BY THE
COMMITTEE.


(IV)                              VESTING. OPTIONS SHALL VEST AND BECOME
EXERCISABLE IN SUCH MANNER AND ON SUCH DATE OR DATES SET FORTH IN THE OPTION
AGREEMENT, AS MAY BE DETERMINED BY THE COMMITTEE; PROVIDED, HOWEVER, THAT
NOTWITHSTANDING ANY VESTING DATES SET BY THE COMMITTEE, THE COMMITTEE MAY IN ITS
SOLE DISCRETION ACCELERATE THE VESTING OF ANY OPTION, WHICH ACCELERATION SHALL
NOT AFFECT THE TERMS AND CONDITIONS OF ANY SUCH OPTION OTHER THAN WITH RESPECT
TO VESTING. UNLESS OTHERWISE SPECIFICALLY DETERMINED BY THE COMMITTEE, THE
VESTING OF AN OPTION SHALL OCCUR ONLY WHILE THE PARTICIPANT IS EMPLOYED OR
RENDERING SERVICES TO THE COMPANY AND ALL VESTING SHALL CEASE UPON A
PARTICIPANT’S TERMINATION OF EMPLOYMENT OR SERVICES FOR ANY REASON. IF AN OPTION
IS EXERCISABLE IN INSTALLMENTS, SUCH INSTALLMENTS OR PORTIONS THEREOF WHICH
BECOME EXERCISABLE SHALL REMAIN EXERCISABLE UNTIL THE OPTION EXPIRES.


(V)                                 TRANSFERABILITY OF OPTIONS. EXCEPT AS
OTHERWISE PROVIDED BELOW OR IN THE OPTION AGREEMENT, AN OPTION SHALL NOT BE
TRANSFERABLE EXCEPT BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION AND SHALL
BE EXERCISABLE DURING THE LIFETIME OF THE PARTICIPANT ONLY BY THE PARTICIPANT;
PROVIDED, HOWEVER, THAT THE PARTICIPANT MAY, BY DELIVERING WRITTEN NOTICE TO THE
COMPANY, IN A FORM SATISFACTORY TO THE COMPANY, DESIGNATE A THIRD PARTY WHO, IN
THE EVENT OF THE

4


--------------------------------------------------------------------------------





DEATH OF THE PARTICIPANT, SHALL THEREAFTER BE ENTITLED TO EXERCISE THE OPTION;
AND PROVIDED, FURTHER, THAT AN OPTION MAY BE TRANSFERRED BY A PARTICIPANT TO A
“FAMILY MEMBER” (AS DEFINED FOR PURPOSES OF FORM S-8 UNDER THE SECURITIES ACT)
OF SUCH PARTICIPANT OR TO A TRUST EXCLUSIVELY FOR THE BENEFIT OF ONE OR MORE OF
SUCH FAMILY MEMBERS OF SUCH PARTICIPANT PROVIDED SUCH TRANSFER IS MADE AS A GIFT
WITHOUT CONSIDERATION, AND SUCH TRANSFER COMPLIES WITH APPLICABLE SECURITIES
LAWS.


(VI)                              EARLY EXERCISE. THE OPTION MAY, BUT NEED NOT,
INCLUDE A PROVISION WHEREBY THE PARTICIPANT MAY ELECT AT ANY TIME BEFORE THE
PARTICIPANT’S EMPLOYMENT OR SERVICE TERMINATES TO EXERCISE THE OPTION AS TO ANY
PART OR ALL OF THE UNITS SUBJECT TO THE OPTION PRIOR TO THE FULL VESTING OF THE
OPTION. ANY UNVESTED UNITS SO PURCHASED SHALL BE SUBJECT TO A REPURCHASE OPTION
IN FAVOR OF THE COMPANY AND TO ANY OTHER RESTRICTION THE COMMITTEE DETERMINES TO
BE APPROPRIATE.


SECTION 7.                                          RESTRICTED UNITS.


(A)                                  GENERAL. THE COMMITTEE IS AUTHORIZED TO
GRANT, FROM TIME TO TIME, ONE OR MORE RESTRICTED UNITS TO ANY ELIGIBLE PERSON.
RESTRICTED UNITS GRANTED HEREUNDER SHALL BE IN SUCH FORM AND SHALL CONTAIN SUCH
TERMS AND CONDITIONS AS THE COMMITTEE SHALL DEEM APPROPRIATE. THE TERMS AND
CONDITIONS OF EACH RESTRICTED UNIT GRANT SHALL BE EVIDENCED BY A RESTRICTED UNIT
AGREEMENT. SUBJECT TO THE RESTRICTIONS SET FORTH IN SECTION 7(B), THE
PARTICIPANT SHALL GENERALLY HAVE THE RIGHTS AND PRIVILEGES OF A MEMBER AS TO
SUCH RESTRICTED UNIT, INCLUDING THE RIGHT TO VOTE SUCH RESTRICTED UNIT. AT THE
DISCRETION OF THE COMMITTEE, DISTRIBUTIONS, IF ANY, WITH RESPECT TO THE
RESTRICTED UNITS MAY BE EITHER CURRENTLY PAID TO THE PARTICIPANT OR WITHHELD BY
THE COMPANY FOR THE PARTICIPANT’S ACCOUNT. UNLESS OTHERWISE DETERMINED BY THE
COMMITTEE, DISTRIBUTIONS SO WITHHELD BY THE COMMITTEE SHALL BE SUBJECT TO
FORFEITURE TO THE SAME DEGREE AS THE SHARES OF RESTRICTED UNIT TO WHICH THEY
RELATE. NO INTEREST WILL ACCRUE OR BE PAID ON THE AMOUNT OF ANY DISTRIBUTIONS
WITHHELD.


(B)                                 RESTRICTIONS. IN ADDITION TO ANY OTHER
RESTRICTIONS SET FORTH IN A PARTICIPANT’S RESTRICTED UNIT AGREEMENT AND THE LLC
AGREEMENT, UNTIL THE EXPIRATION OF THE APPLICABLE RESTRICTED PERIOD SET FORTH IN
SUCH RESTRICTED UNIT AGREEMENT, THE PARTICIPANT SHALL NOT BE PERMITTED TO SELL,
TRANSFER, PLEDGE, OR OTHERWISE ENCUMBER THE RESTRICTED UNITS. THE COMMITTEE
SHALL HAVE THE AUTHORITY TO REMOVE ANY OR ALL OF THE RESTRICTIONS ON THE
RESTRICTED UNITS WHENEVER IT MAY DETERMINE THAT, BY REASON OF CHANGES IN
APPLICABLE LAWS OR OTHER CHANGES IN CIRCUMSTANCES ARISING AFTER THE DATE OF THE
RESTRICTED UNIT AWARD, SUCH ACTION IS APPROPRIATE.


(C)                                  CERTIFICATES. CERTIFICATES FOR RESTRICTED
UNITS SHALL BE REGISTERED IN THE NAME OF THE PARTICIPANT BUT SHALL BE
APPROPRIATELY LEGENDED AND RETURNED TO THE COMPANY BY THE PARTICIPANT, TOGETHER
WITH A UNIT POWER, ENDORSED IN BLANK BY THE PARTICIPANT. NOTWITHSTANDING THE
FOREGOING, THE COMMITTEE MAY DETERMINE, IN ITS SOLE DISCRETION, THAT THE
RESTRICTED UNITS SHALL BE HELD IN BOOK ENTRY FORM RATHER THAN DELIVERED TO THE
PARTICIPANT PENDING THE RELEASE OF THE APPLICABLE RESTRICTIONS.


SECTION 8.                                          OTHER UNIT-BASED AWARDS.

The Committee may grant any other Unit-based Awards to any eligible individual
under this Plan that the Committee deems appropriate, including, but not limited
to, appreciation

5


--------------------------------------------------------------------------------




rights, phantom Unit awards, the bargain purchase of Units and Unit bonuses. Any
such benefits and any related agreements shall contain such terms and conditions
as the Committee deems appropriate. Such Awards and agreements need not be
identical. With respect to any benefit under which Units are or may in the
future be issued for consideration other than prior services, the amount of such
consideration shall not be less than the amount required to be received by the
Company in order to comply with applicable state law.


SECTION 9.                                          LLC AGREEMENT

As a condition of (a) exercising an Option, or (b) the grant of any Award other
than an Option, if a Participant has not previously executed a copy of the LLC
Agreement, such Participant shall be required to execute a copy of the LLC
Agreement and to be bound by the terms and conditions contained therein.


SECTION 10.                                   REPURCHASE OF UNITS.

At any time prior to the IPO Date, upon any termination of a Participant’s
employment or service, the Committee may, in its discretion, and on terms it
considers appropriate, require a Participant, or the executors or administrators
of a Participant’s estate, to sell back to the Company all Units acquired
through any Award at a price equal to the Fair Market Value at the time of such
repurchase; provided, however, that except due to unforeseen circumstances, the
Committee shall not exercise its repurchase right prior to the six-month
anniversary of the date of grant, in the case of Restricted Units, or the date
of exercise, in the case of an Option.


SECTION 11.                                   ADJUSTMENT FOR RECAPITALIZATION,
MERGER, ETC.


(A)                                  CAPITALIZATION ADJUSTMENTS. THE AGGREGATE
NUMBER OF UNITS WHICH MAY BE GRANTED OR PURCHASED PURSUANT TO AWARDS GRANTED
HEREUNDER, THE NUMBER OF UNITS COVERED BY EACH OUTSTANDING AWARD, AND THE PRICE
PER UNIT THEREOF IN EACH SUCH AWARD MAY BE SUBJECT TO ADJUSTMENT OR
SUBSTITUTION, AS DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION, AS TO THE
NUMBER, PRICE OR KIND OF UNITS OR OTHER CONSIDERATION SUBJECT TO SUCH AWARDS OR
AS OTHERWISE DETERMINED BY THE COMMITTEE TO BE EQUITABLE (I) IN THE EVENT OF
CHANGES IN THE OUTSTANDING UNITS OR IN THE CAPITAL STRUCTURE OF COMPANY BY
REASON OF DIVIDENDS, SPLITS, REVERSE SPLITS, RECAPITALIZATIONS, REORGANIZATIONS,
MERGERS, CONSOLIDATIONS, COMBINATIONS, EXCHANGES, OR OTHER RELEVANT CHANGES IN
CAPITALIZATION OCCURRING AFTER THE DATE OF GRANT OF ANY SUCH AWARD, (II) IN THE
EVENT OF ANY CHANGE IN APPLICABLE LAWS OR ANY CHANGE IN CIRCUMSTANCES WHICH
RESULTS IN OR WOULD RESULT IN ANY SUBSTANTIAL DILUTION OR ENLARGEMENT OF THE
RIGHTS GRANTED TO, OR AVAILABLE FOR, PARTICIPANTS IN THE PLAN, OR (III) FOR ANY
OTHER REASON WHICH THE COMMITTEE, IN ITS SOLE DISCRETION, DETERMINES OTHERWISE
WARRANTS EQUITABLE ADJUSTMENT BECAUSE IT INTERFERES WITH THE INTENDED OPERATION
OF THE PLAN. ANY ADJUSTMENT SHALL BE CONCLUSIVELY DETERMINED BY THE COMMITTEE.


(B)                                 CHANGE IN CONTROL. NOTWITHSTANDING
SUBSECTION (A) ABOVE, IN THE EVENT OF CHANGE IN CONTROL, THE COMPANY SHALL
REQUIRE THE SUCCESSOR ENTITY OR PARENT THEREOF TO ASSUME ALL OUTSTANDING AWARDS;
PROVIDED, HOWEVER, THE COMMITTEE MAY, IN ITS DISCRETION AND IN LIEU OF REQUIRING
SUCH ASSUMPTION, PROVIDE THAT ALL OUTSTANDING AWARDS SHALL TERMINATE AS OF THE
CONSUMMATION OF SUCH CHANGE IN CONTROL, AND (X) ACCELERATE THE EXERCISABILITY
OF, OR CAUSE ALL

6


--------------------------------------------------------------------------------





VESTING RESTRICTIONS TO LAPSE ON, ALL OUTSTANDING AWARDS TO A DATE AT LEAST TEN
DAYS PRIOR TO THE DATE OF SUCH CORPORATE EVENT AND/OR (Y) PROVIDE THAT HOLDERS
OF AWARDS WILL RECEIVE A CASH PAYMENT IN RESPECT OF CANCELLATION OF THEIR AWARDS
BASED ON THE AMOUNT (IF ANY) BY WHICH THE PER SHARE CONSIDERATION BEING PAID FOR
THE UNITS IN CONNECTION WITH SUCH CHANGE IN CONTROL EXCEEDS THE APPLICABLE
EXERCISE PRICE, IF ANY.


(C)                                  ASSUMPTION. FOR PURPOSES OF SECTION 11(B)
ABOVE, AN AWARD SHALL BE CONSIDERED ASSUMED, WITHOUT LIMITATION, IF, AT THE TIME
OF ISSUANCE OF THE SECURITIES OR OTHER CONSIDERATION UPON A CHANGE IN CONTROL,
EACH HOLDER OF AN AWARD WOULD BE ENTITLED TO RECEIVE UPON EXERCISE OF THE AWARD
THE SAME NUMBER AND KIND OF PROPERTY, CASH OR SECURITIES AS SUCH HOLDER WOULD
HAVE BEEN ENTITLED TO RECEIVE UPON THE OCCURRENCE OF THE TRANSACTION IF THE
HOLDER HAD BEEN, IMMEDIATELY PRIOR TO SUCH TRANSACTION, THE HOLDER OF THE NUMBER
OF UNITS COVERED BY THE AWARD AT SUCH TIME; PROVIDED, THAT IF SUCH CONSIDERATION
RECEIVED IN THE TRANSACTION IS NOT SOLELY EQUITY SECURITIES OF THE SUCCESSOR
ENTITY, THE COMMITTEE MAY, WITH THE CONSENT OF THE SUCCESSOR ENTITY, PROVIDE FOR
THE CONSIDERATION TO BE RECEIVED UPON EXERCISE OF THE AWARD TO BE SOLELY EQUITY
SECURITIES OF THE SUCCESSOR ENTITY EQUAL TO THE FAIR MARKET VALUE OF THE PER
SHARE CONSIDERATION RECEIVED BY HOLDERS OF UNITS IN THE CHANGE IN CONTROL.


(D)                                 FRACTIONAL SHARES. ANY SUCH ADJUSTMENT MAY
PROVIDE FOR THE ELIMINATION OF ANY FRACTIONAL SHARE WHICH MIGHT OTHERWISE BECOME
SUBJECT TO AN OPTION.


SECTION 12.                                   USE OF PROCEEDS.

The proceeds received from the sale of Units pursuant to the Plan shall be used
for general purposes.


SECTION 13.                                   RIGHTS AND PRIVILEGES AS A MEMBER.

Except as otherwise specifically provided in the Plan, no person shall be
entitled to the rights and privileges of a member of the Company in respect of
Units which are subject to Awards hereunder until such shares have been issued
to that person.


SECTION 14.                                   EMPLOYMENT OR SERVICE RIGHTS.

No individual shall have any claim or right to be granted an Award under the
Plan or, having been selected for the grant of an Award, to be selected for a
grant of any other Award. Neither the Plan nor any action taken hereunder shall
be construed as giving any individual any right to be retained in the employ or
service of the Company.


SECTION 15.                                   COMPLIANCE WITH LAWS.

The obligation of the Company to make payment of Awards in Units or otherwise
shall be subject to all applicable laws, rules, and regulations, and to such
approvals by governmental agencies as may be required. Notwithstanding any terms
or conditions of any Award to the contrary, the Company shall be under no
obligation to offer to sell or to sell and shall be prohibited from offering to
sell or selling any Units pursuant to an Award unless such shares have been
properly registered for sale pursuant to the Securities Act with the Securities
and Exchange Commission or unless the Company has received an opinion of
counsel,

7


--------------------------------------------------------------------------------




satisfactory to the Company, that such shares may be offered or sold without
such registration pursuant to an available exemption therefrom and the terms and
conditions of such exemption have been fully complied with. The Company shall be
under no obligation to register for sale or resale under the Securities Act any
of the Units to be offered or sold under the Plan or any Units issued upon
exercise of Options. If the Units offered for sale or sold under the Plan are
offered or sold pursuant to an exemption from registration under the Securities
Act, the Company may restrict the transfer of such shares and may legend the
Unit certificates representing such Units in such manner as it deems advisable
to ensure the availability of any such exemption.


SECTION 16.                                   WITHHOLDING OBLIGATIONS.

The Company is authorized to withhold from any Award granted, any payment
relating to an Award under the Plan, including from a distribution of Units, or
any payroll or other payment to a Participant, amounts of withholding and other
taxes due in connection with any transaction involving an Award, and to take
such other action as the Committee may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Units or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s tax obligations.
In addition to the Company’s right to withhold from any compensation paid to the
Participant by the Company, a Participant may satisfy any federal, state or
local tax withholding obligation relating to the exercise or acquisition of
Units pursuant to an Award by tendering a cash payment or, in the sole
discretion of the Committee, by any of the following means or by a combination
of such means:  (i) authorizing the Company to withhold Units from the Units
otherwise issuable to the Participant as a result of the exercise or acquisition
of Units pursuant to the Award; provided, however, that no Units are withheld
with a value exceeding the minimum amount of tax required to be withheld by law;
or (ii) delivering to the Company owned and unencumbered Units. For purposes of
this Section 16, the term “Company” shall be deemed to mean any affiliate that
may have a tax withholding obligation due to its relationship with a
Participant.


SECTION 17.                                   AMENDMENT OF THE PLAN OR AWARDS.


(A)                                  AMENDMENT OF PLAN. THE BOARD AT ANY TIME,
AND FROM TIME TO TIME, MAY AMEND THE PLAN.


(B)                                 NO IMPAIRMENT OF RIGHTS. RIGHTS UNDER ANY
AWARD GRANTED BEFORE AMENDMENT OF THE PLAN SHALL NOT BE IMPAIRED BY ANY
AMENDMENT OF THE PLAN UNLESS (I) THE COMPANY REQUESTS THE CONSENT OF THE
PARTICIPANT, AND (II) THE PARTICIPANT CONSENTS IN WRITING.


(C)                                  AMENDMENT OF AWARDS. THE COMMITTEE, AT ANY
TIME, AND FROM TIME TO TIME, MAY AMEND THE TERMS OF ANY ONE OR MORE AWARDS;
PROVIDED, HOWEVER, THAT THE RIGHTS UNDER ANY AWARD SHALL NOT BE IMPAIRED BY ANY
SUCH AMENDMENT UNLESS (I) THE COMPANY REQUESTS THE CONSENT OF THE PARTICIPANT
AND (II) THE PARTICIPANT CONSENTS IN WRITING.


SECTION 18.                                   TERMINATION OR SUSPENSION OF THE
PLAN.

The Board may suspend or terminate the Plan at any time. Unless sooner
terminated, the Plan shall terminate on the day before the tenth (10th)
anniversary of the effective

8


--------------------------------------------------------------------------------




date, as set forth in Section 19 below. No Awards may be granted under the Plan
while the Plan is suspended or after it is terminated.


SECTION 19.                                   EFFECTIVE DATE OF THE PLAN.

The Plan is effective as of August 29, 2003.


SECTION 20.                                   MISCELLANEOUS.


(A)                                  NO LIABILITY OF COMMITTEE MEMBERS. NO
MEMBER OF THE COMMITTEE SHALL BE PERSONALLY LIABLE BY REASON OF ANY CONTRACT OR
OTHER INSTRUMENT EXECUTED BY SUCH MEMBER OR ON HIS BEHALF IN HIS CAPACITY AS A
MEMBER OF THE COMMITTEE NOR FOR ANY MISTAKE OF JUDGMENT MADE IN GOOD FAITH, AND
THE COMPANY SHALL INDEMNIFY AND HOLD HARMLESS EACH MEMBER OF THE COMMITTEE AND
EACH OTHER EMPLOYEE, OFFICER OR DIRECTOR OF THE COMPANY TO WHOM ANY DUTY OR
POWER RELATING TO THE ADMINISTRATION OR INTERPRETATION OF THE PLAN MAY BE
ALLOCATED OR DELEGATED, AGAINST ANY COST OR EXPENSE (INCLUDING COUNSEL FEES) OR
LIABILITY (INCLUDING ANY SUM PAID IN SETTLEMENT OF A CLAIM) ARISING OUT OF ANY
ACT OR OMISSION TO ACT IN CONNECTION WITH THE PLAN UNLESS ARISING OUT OF SUCH
PERSON’S OWN FRAUD OR WILLFUL BAD FAITH; PROVIDED, HOWEVER, THAT APPROVAL OF THE
BOARD SHALL BE REQUIRED FOR THE PAYMENT OF ANY AMOUNT IN SETTLEMENT OF A CLAIM
AGAINST ANY SUCH PERSON. THE FOREGOING RIGHT OF INDEMNIFICATION SHALL NOT BE
EXCLUSIVE OF ANY OTHER RIGHTS OF INDEMNIFICATION TO WHICH SUCH PERSONS MAY BE
ENTITLED UNDER THE LLC AGREEMENT, AS A MATTER OF LAW, OR OTHERWISE, OR ANY POWER
THAT THE COMPANY MAY HAVE TO INDEMNIFY THEM OR HOLD THEM HARMLESS.


(B)                                 PAYMENTS FOLLOWING ACCIDENTS OR ILLNESS. IF
THE COMMITTEE SHALL FIND THAT ANY PERSON TO WHOM ANY AMOUNT IS PAYABLE UNDER THE
PLAN IS UNABLE TO CARE FOR HIS AFFAIRS BECAUSE OF ILLNESS OR ACCIDENT, OR IS A
MINOR, OR HAS DIED, THEN ANY PAYMENT DUE TO SUCH PERSON OR HIS ESTATE (UNLESS A
PRIOR CLAIM THEREFOR HAS BEEN MADE BY A DULY APPOINTED LEGAL REPRESENTATIVE)
MAY, IF THE COMMITTEE SO DIRECTS THE COMPANY, BE PAID TO HIS SPOUSE, CHILD,
RELATIVE, AN INSTITUTION MAINTAINING OR HAVING CUSTODY OF SUCH PERSON, OR ANY
OTHER PERSON DEEMED BY THE COMMITTEE TO BE A PROPER RECIPIENT ON BEHALF OF SUCH
PERSON OTHERWISE ENTITLED TO PAYMENT. ANY SUCH PAYMENT SHALL BE A COMPLETE
DISCHARGE OF THE LIABILITY OF THE COMMITTEE AND THE COMPANY THEREFOR.


(C)                                  GOVERNING LAW. THE PLAN SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE
WITHOUT REFERENCE TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.


(D)                                 FUNDING. NO PROVISION OF THE PLAN SHALL
REQUIRE THE COMPANY, FOR THE PURPOSE OF SATISFYING ANY OBLIGATIONS UNDER THE
PLAN, TO PURCHASE ASSETS OR PLACE ANY ASSETS IN A TRUST OR OTHER ENTITY TO WHICH
CONTRIBUTIONS ARE MADE OR OTHERWISE TO SEGREGATE ANY ASSETS, NOR SHALL THE
COMPANY MAINTAIN SEPARATE BANK ACCOUNTS, BOOKS, RECORDS OR OTHER EVIDENCE OF THE
EXISTENCE OF A SEGREGATED OR SEPARATELY MAINTAINED OR ADMINISTERED FUND FOR SUCH
PURPOSES. PARTICIPANTS SHALL HAVE NO RIGHTS UNDER THE PLAN OTHER THAN AS
UNSECURED GENERAL CREDITORS OF THE COMPANY, EXCEPT THAT INSOFAR AS THEY MAY HAVE
BECOME ENTITLED TO PAYMENT OF ADDITIONAL COMPENSATION BY PERFORMANCE OF
SERVICES, THEY SHALL HAVE THE SAME RIGHTS AS OTHER EMPLOYEES UNDER GENERAL LAW.

9


--------------------------------------------------------------------------------





(E)                                  RELIANCE ON REPORTS. EACH MEMBER OF THE
COMMITTEE AND EACH MEMBER OF THE BOARD SHALL BE FULLY JUSTIFIED IN RELYING,
ACTING OR FAILING TO ACT, AND SHALL NOT BE LIABLE FOR HAVING SO RELIED, ACTED OR
FAILED TO ACT IN GOOD FAITH, UPON ANY REPORT MADE BY THE INDEPENDENT PUBLIC
ACCOUNTANT OF THE COMPANY AND ITS AFFILIATES AND UPON ANY OTHER INFORMATION
FURNISHED IN CONNECTION WITH THE PLAN BY ANY PERSON OR PERSONS OTHER THAN
HIMSELF.


(F)                                    TITLES AND HEADINGS. THE TITLES AND
HEADINGS OF THE SECTIONS IN THE PLAN ARE FOR CONVENIENCE OF REFERENCE ONLY, AND
IN THE EVENT OF ANY CONFLICT, THE TEXT OF THE PLAN, RATHER THAN SUCH TITLES OR
HEADINGS SHALL CONTROL.

*     *     *

10


--------------------------------------------------------------------------------